DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                        

                                       Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US 3,508,715) in view of Grampassi (US 9,233,829).
In regards to claim 1, Erickson discloses a frozen confection machine (ice chipper 1; Figs. 1 and 5) comprising: a blade assembly (stainless steel chipper projections 12 and 13) for shaving ice; a housing (cylindrical housing 6) comprising an air inlet (perforated inlet at base plate 45) and an air outlet (air discharge ports 50); a motor (electric motor 9) attached to a drive shaft (drive shaft 23) for driving the blade (12/13), wherein the motor (9) is disposed in the housing (6); a drip tray (a circular trough 27 including a straight trough 28); and a fan assembly (flat impeller with radial blades 44 function as a centrifugal cooling fan; col.4, lines 51-53) that causes airflow (arrows b show the path of air; Fig. 5) from outside the housing (6) to move into the housing (6) and past the motor (9) for cooling the motor (as can be seen in Fig. 5; also, col.4, lines 51-58).  
        Erickson does not explicitly disclose the drip tray comprising a heat sink. Grampassi teaches an apparatus (refer to Figs. 1-3) for dispensing refrigerated products, wherein the drip tray (a tub 9) comprising a heat sink (refer to col.3, lines 4-8, for the tub 9 being function as heat sink, wherein hot airflow coming out front the openings 13 is directed downwards, so as to directly sweep the tub 9 below, i.e. to dissipate the heat of the hot airflow).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Erickson such that the drip tray comprising a heat sink as taught by Grampassi in order to dissipate heat generated in the motor of the apparatus (col.4, lines 53-55 of Grampassi).
In regards to claim 2, Erickson as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Grampassi teaches wherein the heat sink being integrated with the drip tray as a unitary structure (refer to col.3, lines 4-8, for the tub 9 being function as heat sink, wherein hot airflow coming out front the openings 13 is directed downwards, so as to directly sweep the tub 9 below, i.e. to dissipate the heat of the hot airflow).  
In regards to claim 3, Erickson as modified meets the claim limitations as set forth above in the rejection of claim 2. Further, Grampassi teaches wherein the integrated drip tray and heat sink (tub 9; Figs. 1-3) comprises outward facing fluted surfaces (as can be seen in Fig. 3, where the lower side of tub drip tray outward facing fluted surfaces).
In regards to claim 4, Erickson as modified meets the claim limitations as set forth above in the rejection of claim 3. Further, Grampassi teaches wherein the outward facing fluted surfaces (Fig. 3) of the integrated drip tray and heat sink (9) comprises a plurality of parallel ridges (refer to the tub 9 portion which has parallel upper ridges of Fig. 3) separated by a plurality of grooves (refer to the grooves in between the ridges) that define flow paths for melting ice (as can be seen in Fig. 3).
In regards to claim 6, Erickson as modified meets the claim limitations as set forth above in the rejection of claim 3. Further, Erickson teaches wherein the air inlet (perforated inlet at base 45; Fig. 5) is part of a pathway for airflow (air flow path b), wherein the air inlet (perforated inlet at base 45) is defined by at least one opening (perforation) disposed in a plate (base plate 45) underneath the integrated drip tray and heat sink (tub 9 function as drip tray and heat sink modified by Grampassi) that defines a lower side of an airflow passage (via passage following air pathway b).  
In regards to claim 7, Erickson as modified meets the claim limitations as set forth above in the rejection of claim 6. Further, Erickson teaches wherein the fan assembly (flat impeller with radial blades 44 function as a centrifugal cooling fan; col.4, lines 51-53) is disposed in the housing (6) to create airflow (b) through the airflow (via passage following air pathway b) when actuated (as can be seen in Fig. 5).  
In regards to claim 8, Erickson as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Erickson teaches wherein the air inlet (perforated inlet at base 45; Fig. 5) comprises at least one air inlet (perforated inlet at plate 45) that is located near the heat sink (as modified by Grampassi, tub 9 function as heat sink) at a lower portion of the housing; and wherein the air outlet (air discharge ports 50) comprises at least one air outlet (50) that is located at an upper portion of the housing, such that airflow (b) is passively created by convection during use (as can be seen in Figs. 3 and 5).  
In regards to claim 9, Erickson as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Erickson teaches wherein the drip tray is disposed underneath (as modified by Grampassi, tub 9 being underneath spout) a spout (a chipped ice passage 5A) where ice shavings generated by the blade assembly (12/13) are dispensed (refer to col.3, lines 29-30), such that the drip tray catches stray ice shavings from the spout.  
In regards to claim 10, Erickson discloses a frozen confection machine (ice chipper 1; Figs. 1 and 5) comprising: a blade assembly (stainless steel chipper projections 12 and 13) for shaving ice; a housing (cylindrical housing 6) comprising an air inlet (perforated inlet at base plate 45) and an air outlet (air discharge ports 50); a motor (electric motor 9) attached to a drive shaft (drive shaft 23) for driving the blade assembly (12/13), wherein the motor (9) is disposed in the housing (6); a spout (a chipped ice passage 5A) for dispensing ice shavings produced by the blade assembly (refer to col.3, lines 29-30); 
         a drip tray (a circular trough 27 including a straight trough 28); and a fan assembly (flat impeller with radial blades 44 function as a centrifugal cooling fan; col.4, lines 51-53) that causes airflow (arrows b show the path of air; Fig. 5) from outside the housing (6) to move into the housing (6) and past the motor (9) for cooling the motor (as can be seen in Fig. 5), but fails to explicitly teach the drip tray comprising thermo-conductive properties located underneath the spout, the thermo-conductive drip tray comprising a lower cooling surface.
        Grampassi teaches an apparatus (refer to Figs. 1-3) for dispensing refrigerated products, wherein the drip tray (9) comprising thermo-conductive properties (dissipating heat properties) located underneath the spout, the thermo-conductive drip tray comprising a lower cooling surface and heat sink (having heat sink to dissipate heat, refer to col.3, lines 4-8, for the tub 9 being function as heat sink, wherein hot airflow coming out front the openings 13 is directed downwards, so as to directly sweep the tub 9 below, i.e. to dissipate the heat of the hot airflow).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Erickson such that the drip tray comprising thermo-conductive properties located underneath the spout, the thermo-conductive drip tray comprising a lower cooling surface as taught by Grampassi in order to dissipate heat generated in the motor of the apparatus (col.4, lines 53-55 of Grampassi).
In regards to claim 11, Erickson as modified meets the claim limitations as set forth above in the rejection of claim 10, but fails to explicitly teach wherein at least a portion of the upper surface of the thermo-conductive drip tray comprises a plurality of parallel ridges separated by a plurality of grooves that define flow paths for melting ice.  
          Grampassi further teaches wherein at least a portion of the upper surface (refer to Fig. 3) of the thermo-conductive drip tray (9) comprises a plurality of parallel ridges (refer to the tub 9 portion which has parallel upper ridges of Fig. 3) separated by a plurality of grooves (refer to the grooves in between the ridges) that define flow paths for melting ice (as can be seen in Fig. 3).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Erickson such that at least a portion of the upper surface of the thermo-conductive drip tray comprises a plurality of parallel ridges separated by a plurality of grooves that define flow paths for melting ice as taught by Grampassi in order to dissipate heat generated in the motor of the apparatus (col.4, lines 53-55 of Grampassi).
In regards to claim 12, Erickson as modified meets the claim limitations as set forth above in the rejection of claim 10, but fails to explicitly teach wherein the lower cooling surface of the thermo-conductive drip tray comprises a series of fins in a pathway for airflow.  
          Grampassi further teaches wherein the lower cooling surface (bottom surface of tub 9) of the thermo-conductive drip tray (9) comprises a series of fins (refer to the tub 9 fins in between parallel upper ridges of Fig. 3) in a pathway for airflow (as can be seen in Fig. 3).
 in order to dissipate heat generated in the motor of the apparatus (col.4, lines 53-55 of Grampassi).
In regards to claim 14, Erickson as modified meets the claim limitations as set forth above in the rejection of claim 10. Further, Erickson teaches wherein the frozen confection machine (1) further comprises a lower plate (base plate 45) disposed under the thermo-conductive drip tray (tub 9 function as drip tray and heat sink as modified by Grampassi), such that at least a portion of the air inlet (perforated inlet at base 45; Fig. 5) is defined as a space between the lower cooling surface (bottom surface of tub 9 function lower cooling surface as modified by Grampassi) and the lower plate (base plate 45).   
In regards to claim 15, Erickson as modified meets the claim limitations as set forth above in the rejection of claim 14. Further, Erickson teaches wherein the air inlet (perforated inlet at base 45) forms at least a part of a pathway (paths at sleeves 46, 47 and 49) for airflow (b) and is defined by at least one opening (perforation) disposed in the lower plate (base plate 45). 
In regards to claim 16, Erickson as modified meets the claim limitations as set forth above in the rejection of claim 10. Further, Erickson teaches wherein the fan assembly is disposed in the housing to create airflow (b) through an airflow passage (paths at sleeves 46, 47 and 49) when actuated (as can be seen in Fig. 5).  
In regards to claim 17, Erickson discloses a method of cooling a motor (electric motor 9; Fig. 5) of a frozen confection machine (ice chipper 1; Figs. 1 and 5) during operation, the method comprising: collecting ice particles (via ice chipper chamber) dispensed from a spout (a chipped ice passage 5A) with a drip tray (a circular trough 27 including a straight trough 28); generating an airflow (arrows b show the path of airflow; Fig. 5) that causes air from outside the housing (6) to produce a cooled airflow; and moving the cooled airflow into the housing (via sleeves 46, 47 and 49) and past the motor (9) of the frozen confection machine (1) to thereby cool the motor (as can be seen in Fig. 5).  
        Erickson does not explicitly disclose the drip tray comprising a heat sink, thereby cooling the heat sink. Grampassi teaches an apparatus (refer to Figs. 1-3) for dispensing refrigerated products, wherein the drip tray (a tub 9) comprising a heat sink (refer to col.3, lines 4-8, for the tub 9 being function as heat sink, wherein hot airflow coming out front the openings 13 is directed downwards, so as to directly sweep the tub 9 below, i.e. to dissipate the heat of the hot airflow), thereby cooling the heat sink.  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Erickson such that the drip tray comprising a heat sink as taught by Grampassi in order to dissipate heat generated in the motor of the apparatus (col.4, lines 53-55 of Grampassi).
In regards to claim 18, Erickson as modified meets the claim limitations as set forth above in the rejection of claim 17. Further, Erickson teaches wherein generating the airflow (b) that causes air from outside the housing (6) to produce the cooled airflow (b), 
          Grampassi further teaches wherein the heat sink (the tub 9) of the thermo-conductive drip tray (9) comprises passing air across a plurality of fins (refer to the tub 9 fins in between parallel upper ridges of Fig. 3) in a pathway for airflow (as can be seen in Fig. 3).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Erickson such that the lower the heat sink comprises passing air across a plurality of fins located on the heat sink as taught by Grampassi in order to dissipate heat generated in the motor of the apparatus (col.4, lines 53-55 of Grampassi).
In regards to claim 19, Erickson as modified meets the claim limitations as set forth above in the rejection of claim 17. Further, Erickson teaches wherein generating the airflow (via cooling fan 43/44) that causes air from outside the housing (6) to pass by the heat sink (as modified by Grampassi, tub 9 function as heat sink) to produce the cooled airflow (b) comprises actuating a fan assembly (flat impeller with radial blades 44 function as a centrifugal cooling fan; col.4, lines 51-53) in the frozen confection machine (as can be seen in Fig. 5).  
In regards to claim 20, Erickson as modified meets the claim limitations as set forth above in the rejection of claim 19. Further, Erickson teaches wherein actuating the fan assembly (cooling fan 43/44) causes the airflow (b) to pass by the heat sink (as modified by Grampassi, tub 9 function as heat sink) and move into the housing (6), (b) moves past the motor (9) thereby cooling the motor (as can be seen in Fig. 5).   

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US 3,508,715) in view of Grampassi (US 9,233,829), further in view of Glauber et al. (US 2015/0374729).
In regards to claim 5, Erickson as modified meets the claim limitations as set forth above in the rejection of claim 2, but fails to explicitly teach wherein the integrated drip tray and heat sink is formed from a polycarbonate material with aluminum oxide dispersed therethrough. Glauber teaches a drip tray (106) is formed from a polycarbonate material with aluminum oxide dispersed therethrough (refer to par. 50).
       One ordinary skill in the art would understand that making the integrated drip tray and heat sink from a polycarbonate material with aluminum oxide dispersed to provide a desired mechanical properties such as thermal and elastic properties.
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Erickson such that the drip tray to be formed from a polycarbonate material with aluminum oxide dispersed in order to provide a desired mechanical properties such as thermal and elastic properties.
In regards to claim 13, Erickson as modified meets the claim limitations as set forth above in the rejection of claim 10, but fails to explicitly teach wherein the thermo-conductive drip tray is formed from a polycarbonate material with aluminum oxide (106) is formed from a polycarbonate material with aluminum oxide dispersed therethrough (refer to par. 50).
         One ordinary skill in the art would understand that making the thermo-conductive drip tray from a polycarbonate material with aluminum oxide dispersed to provide a desired mechanical properties such as thermal and elastic properties.
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Erickson such that the drip tray to be formed from a polycarbonate material with aluminum oxide dispersed in order to provide a desired mechanical properties such as thermal and elastic properties.

                                              Response to Arguments
Applicant's arguments, filed on 6/30/2021 has been fully considered and are persuasive. 
The amended claims 1, 10 and 17 limitation are disclosed by the newly cited reference Erickson which discloses a frozen confection machine (ice chipper 1; Figs. 1 and 5) comprising: a blade assembly (stainless steel chipper projections 12 and 13) for shaving ice; a housing (cylindrical housing 6) comprising an air inlet (perforated inlet at base plate 45) and an air outlet (air discharge ports 50); a motor (electric motor 9) attached to a drive shaft (drive shaft 23) for driving the blade assembly (12/13), wherein the motor (9) is disposed in the housing (6); a drip tray (a circular trough 27 including a straight trough 28); and a fan assembly (flat impeller with radial blades 44 function as a centrifugal cooling fan; col.4, lines 51-53) that causes airflow (arrows b show the path of 

                                                       Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571) 272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/M.T/Examiner, Art Unit 3763  


/CASSEY D BAUER/Primary Examiner, Art Unit 3763